Mr. Presiding Justice Niehaus delivered the opinion of the court. 2. Pleading, § 161*—what is effect of giving notice of special defenses. Where notice of special defenses is given, verified by an affidavit of merits, the defendant is limited, in presenting his defense, to the matters set up in the notice and affidavit of merits. 3. Sai.es, § 330*—when instruction is erroneous as not hosed upon evidence. Where, in an action for the purchase price of an automobile, an instruction was given to the effect that interest might he allowed on the purchase price, less a certain item of credit, from the time the purchase price was unreasonably and vexatiously withheld to the time of the trial, held that such instruction was erroneous as there was no evidence upon which a finding of such delay could he based. 4. Interest, § 23*—when not allowed. Mere delay in the payment of an account, caused by the making of a defense which the defendant claims to have, does not authorize the allowance of interest. 5. Appeal and error, § 1659*—when error in allowing interest cured. Where interest is erroneously allowed and the amount so allowed can he definitely determined, the error can be cured by a remittitur. 6. Appeal and error, § 1802*—when case reversed and remanded. Where interest is erroneously allowed and the amount thereof is unascertainahle, the case should he reversed and remanded.